Citation Nr: 0014020	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for adhesive capsulitis of the right shoulder with 
chronic impingement syndrome and rotator cuff tear, and if 
so, whether the claim is well grounded.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a gastrointestinal disability, including 
gastroesophageal reflux disorder and duodenal ulcer disease, 
and if so, whether the claim is well grounded.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for musculoskeletal 
tension headaches.

5.  Entitlement to service connection for a disorder of the 
right hand, characterized as numbness, ulnar nerve.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


INTRODUCTION

The veteran had active service from June 1963 to June 1966 
and from June 1966 to June 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from, in part, an August 1994 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied service 
connection for a disability of the cervical spine.  That 
decision also reduced the evaluation for service-connected 
lumbosacral strain from 40 percent to 20 percent disabling.  
The veteran filed a timely notice of disagreement with that 
decision in October 1994.  A statement of the case (SOC) was 
furnished on June 28, 1995; the veteran was informed that he 
had 60 days to file a timely substantive appeal.  The veteran 
filed a timely substantive appeal that was received by the RO 
on August 4, 1995.  

In a February 1997 rating decision, the 40 percent rating for 
lumbosacral strain was restored.  Therefore, that issue on 
appeal was granted.  Further, in an October 1998 statement, 
the veteran's representative indicated that the veteran 
remained satisfied with the 40 percent rating for the low 
back disability.  Consequently, the Board does not have 
jurisdiction of the issue pertinent to the low back.  
However, the issue of service connection for a cervical spine 
disability remains on appeal.  

This case also comes before the Board from an August 1998 
rating decision of the Waco, Texas, RO, that denied service 
connection for gastroesophageal reflux disorder, 
musculoskeletal tension headaches, duodenal ulcer disease, 
and a disorder of the right hand, characterized as numbness, 
ulnar nerve and denied the request to reopen the claim for 
service connection for a right shoulder disability.  The 
veteran currently resides in the Waco, Texas, region and that 
RO has current jurisdiction of the claims file.  

The Board notes that in August 1992, the RO initially 
notified the veteran that his claim of entitlement to service 
connection for a gastrointestinal disability was denied.  He 
did not appeal within the mandated time period, and that 
determination became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  The RO advised the 
veteran in a March 1994 letter that his substantive appeal 
had not been timely filed; the veteran did not respond to 
that communication.  In the current appeal, the RO did not 
address the issue of whether new and material evidence had 
been submitted to warrant reopening the veteran's claim as to 
this issue.  However, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board will 
address the issue of entitlement to service connection for a 
gastrointestinal disability on a finality basis.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that when 
the Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Barnett, 8 Vet. App. at 4.  In the instant 
case, the Board concludes that the appellant would not be 
prejudiced by such an action in light of the favorable 
disposition herein.  See Barnett, supra at 4; Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993).

In an October 1994 written statement, the veteran requested 
service connection for a throat disability and bilateral 
wrist disability.  It does not appear that the RO has taken 
action on those matters.  Since those issues are not 
inextricably intertwined with the issues on appeal, they are 
referred to the RO for appropriate action.   

In December 1999, the veteran testified before a member of 
the Board at a videoconference hearing.  Correspondence in 
the claims file indicates that the veteran accepted that 
hearing in lieu of an "in-person" hearing before a Board 
member.  See 38 C.F.R. § 20.700(e) (1999).  

In March 2000, the appellant's claim was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
1991) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In April 2000, the 
expert medical opinion was received and was referred to the 
appellant through his representative for review and the 
submission of any additional evidence or argument.  38 C.F.R. 
§ 20.1304(c) (1999).  In May 2000, the veteran's 
representative presented additional written argument.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1997, 
the RO denied service connection for a right shoulder 
disability, on the basis that new and material evidence had 
not been submitted.

2.  The evidence received since February 1997 does bear 
directly and substantially upon the specific matter under 
consideration as to the right shoulder disability and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for service connection for right shoulder 
disability is plausible.  

4.  In an August 1992 rating decision, the RO denied service 
connection for a gastrointestinal disability.  The veteran's 
appeal was not timely filed, and that decision became final.  

5.  The evidence received since August 1992 bears directly 
and substantially upon the specific matter under 
consideration as to whether a gastrointestinal disability is 
associated with a disability of service origin and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The veteran has a gastrointestinal disability that is 
related to treatment of his service-connected disability.  

7.  The claim for service connection for a cervical spine 
disorder, musculoskeletal tension headaches, and a disorder 
of the right hand, characterized as numbness, ulnar nerve is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating decision 
wherein the RO denied entitlement to service connection for a 
right shoulder disability on the basis that new and material 
evidence had not been submitted is new and material, and the 
veteran's claim for that benefit has been reopened; the claim 
is well grounded.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  Evidence received since the August 1992 rating decision 
wherein the RO denied entitlement to service connection for a 
gastrointestinal disability is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).

3.  A gastrointestinal disability is proximately due to or 
the result of service-connected disability.  38 C.F.R. 
§ 3.310 (1999).  

4.  The claim of entitlement to service connection for a 
cervical spine disorder, musculoskeletal tension headaches, 
and a disorder of the right hand, characterized as numbness, 
ulnar nerve is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On service entry examination in June 1963, there were no 
pertinent findings.  Service medical records dated in August 
1964 show that the veteran was treated for gastroenteritis.  
Symptoms included diarrhea, abdominal pain and nausea of 24 
hours' duration.  At the time of the veteran's service 
separation examination in April 1969, there were no pertinent 
complaints or findings.  The veteran reported that he had 
back trouble; low back strain was noted.  

The veteran was afforded a VA examination in January 1970, 
during which there were no pertinent complaints or findings.  
A subsequent rating decision in February 1970 granted service 
connection for lumbosacral strain, asymptomatic right wrist 
ganglion, and post-operative scar from excision of a cyst on 
the neck.  

VA outpatient treatment records dated in August 1975 show 
that the veteran was treated for various problems, including 
a headache and having hurt his right arm in the prior week.  
Objective examination revealed tenderness of the right ulnar 
midshaft.  An X-ray demonstrated no fracture of the right 
arm.   

On VA examination in November 1976, symptoms involving the 
head, gastrointestinal system, and musculoskeletal system 
were denied by the veteran.  There were no pertinent 
impressions.  

At the time of VA psychiatric examination dated in March 
1977, the veteran reported that a low back problem began in 
1967 when a truck tire and wheel fell from a storage area and 
hit him on the back.  The examiner observed that it had been 
previously noted that there had been no trauma associated 
with the lumbosacral strain.  

VA outpatient treatment records dated in July 1978 show that 
the veteran had complaints of vomiting before and after 
breakfast and lunch but not at dinnertime for the preceding 3 
weeks.  He was also having headaches.  Later that month, an 
upper gastrointestinal series revealed a small sliding hernia 
with regurgitation.  It was noted that the veteran's 
headaches continued.   

During VA examination of February 1979, the veteran 
complained of spasm in the center of his back that ran up to 
his neck.  There was no diagnosis pertinent to a cervical 
spine disability.   

Private medical records dated in February 1981 show that the 
veteran was treated for a contusion of the right ring finger 
after an engine fell on it.  There was a hematoma under the 
nail.  

On VA examination in February 1982, the veteran complained of 
headaches of 2-3 days' duration.  He reported nausea and 
vomiting every morning.  Low back pain was recorded.  
Treatment records show that medication was prescribed for 
headaches.  He reported that the headaches lasted 2-3 days.  
The impressions were alcohol abuse and low back strain.  In 
March 1982, it was noted that the veteran continued to have 
severe headaches.    

A private upper gastrointestinal series dated in October 1982 
showed some diffuse gastritis and duodenitis; there was a 
suggestion of an ulcer in the midportion of the body.  

VA outpatient treatment records dated in July 1985 show that 
Motrin was recommended for low back pain.  

VA outpatient treatment records dated in June 1991 show that 
the veteran was treated for low back pain and ulcer.  He 
stated that Motrin was bloating his stomach.  The assessment 
was chronic low back pain.  Tylenol was recommended.  

VA outpatient treatment records dated in August 1991 from the 
rehabilitative medical service show that the veteran was 
treated for low back pain.  It was noted, by history, that 
the veteran was treated with anti-inflammatory drugs that 
aggravated his peptic ulcer disease.  The assessment was 
chronic lumbosacral strain.  

Private medical records dated in September 1991 show that the 
veteran was hospitalized for peptic ulcer disease.  The 
doctor recommended that the veteran avoid alcohol, smoking, 
chewing tobacco, caffeine drinks and aspirin.  His opinion 
was that the veteran's prognosis was fair if he was able to 
quit drinking and tobacco; otherwise, he was likely to have 
recurrent problems.  An upper gastrointestinal series 
demonstrated gastritis and duodenitis.  

VA outpatient treatment records dated in November and 
December 1991 show that the veteran had gastrointestinal 
problems from certain medications.  

VA outpatient treatment records dated in April 1992 show that 
the veteran complained of his stomach bothering him more with 
use of certain medications.  The assessment was chronic 
peptic disease.  

The veteran was afforded a VA examination in April 1992.  The 
veteran reported that he started having problems with his 
stomach in 1969 while he was in Vietnam.  He stated that he 
was diagnosed as having a nervous stomach.  After service, he 
related that he continued to have problems with pain and 
soreness in his epigastric area.  He recalled that he was 
hospitalized at a private facility in 1975 for duodenal 
ulcer.  An upper gastrointestinal series showed a 
diverticulum of the second part of the duodenum loop, without 
evidence of ulcer or other abnormality.  The diagnoses were 
past history of gastroenteritis and past history of duodenal 
ulcer, recurrent. 

A private X-ray of the cervical spine dated in May 1992 
showed arthritis at C3-4.  

A rating decision dated in August 1992 denied service 
connection for a gastrointestinal disability on the bases 
that a chronic condition was not shown during service and 
that there was no evidence of duodenal ulcer disease during 
service or within one year following separation.  

Private medical records dated in January 1993 included a 
magnetic resonance imaging (MRI) report that revealed 
degenerative changes, spinal cord compression, and disc 
intensity at C6-7.  

The veteran presented testimony at a personal hearing in 
February 1993.  The veteran testified that he first noticed 
stomach problems about 2 months after he entered service.  He 
stated that the problems just kept up through the years.  
Hearing transcript (T.), 2.  The veteran recalled that he 
sought treatment shortly after service separation.  T. 3-4.  
The veteran reported that he had reflux.  T. 4.  

VA outpatient treatment records dated in March 1993 show that 
the veteran complained of his neck still bothering him.  
Objective examination revealed some limitation of motion of 
the cervical spine.  An April 1993 myelogram demonstrated 
posterior disc protrusion of C4-5; large posterolateral disc 
herniation of C5-6; and degenerative joint hypertrophy at C5-
6 and C6-7.  In June 1993, the veteran reported that the neck 
pain radiated to the right arm.  

VA outpatient treatment records dated in January 1994 show 
that the veteran complained of neck pain/numbness with right 
upper extremity paresthesias all the way to the fingers 
(digits 2-4) over a few years' duration.  He stated that 
medication helped to control chronic reflux symptoms.  

A VA MRI dated in March 1994 revealed a right herniated disc 
at the C6, 7 level and spondylosis causing other less severe 
compression.  Clinical records dated in that month indicate 
that the veteran reported cervical spine pain with radiation 
to the right hand of about 3 years' duration.  

The veteran was hospitalized at a VA facility in October 1994 
for a history of cervical pain.  Past medical history was 
noted to be significant for peptic ulcer disease.  A C5-6 
anterior cervical diskectomy was accomplished.  The final 
diagnoses were radiculopathy of the cervical spine; 
spondylosis C5, 6 with C6 nerve root compression; and history 
of peptic ulcer disease. 

VA outpatient treatment records dated in November 1994 
indicated that the veteran complained of headaches since his 
cervical spine surgery.  

In December 1994, the veteran was hospitalized for 
gastroesophageal reflux and status post anterior cervical 
diskectomy.  It was noted that the surgical procedure of the 
cervical spine had been 8 weeks prior to that 
hospitalization.  A VA gastroenterology consult in December 
1994 indicates that the veteran complained that his abdominal 
problems began in 1964.  The veteran reported that 
nonsteroidal anti-inflammatory (NSAID) medications worsened 
his symptoms.  The problems were noted to be severe reflux, + 
NSAID esophagitis/gastritis, gastric ulcers; possible 
gastroparesis; questionable irritable bowel syndrome; 
questionable etiology of headaches, left arm paresthesia.  

In February 1995, a VA upper gastrointestinal series 
demonstrated marked gastroesophageal reflux.  In March 1995, 
the veteran complained of an inability to flex his fingers 
for years.  The impression was questionable palsy.  Diffuse 
degenerative joint disease of the finger joints was found in 
April 1995.  VA psychiatric treatment records dated in April 
1995 indicate that the veteran had increased his medication, 
which lowered his feelings of anxiety and depression, but 
also resulted in transient nausea.  In May 1995, the veteran 
complained to a social worker of a headache that was so bad 
that it hurt to talk.  He reported a loss of sensation in 2 
digits of his hand.  

VA outpatient treatment records dated in June 1995 show that 
the veteran complained of right shoulder pain.  He gave a 
history that he injured his right shoulder while exercising 
about 2 weeks before.  

Private medical records dated in July 1995 show that the 
veteran reported injuring his right shoulder in 1967 when he 
was on an exercise machine.  The veteran also reported that 
he injured his neck and his back when he fell out of a truck.  
The diagnoses were status post fusion at C5-6 with internal 
fixation; lumbar pain syndrome; impingement syndrome of the 
shoulder with tendonitis, bursitis, Type II-III acromion, 
possible chronic myofascitis of the right shoulder secondary 
to neck problems and frozen shoulder on the right.  

VA outpatient treatment records dated in October 1995 
indicate that the veteran reported that certain medication 
caused stomach pain and bloating.  In November 1995, he 
reported having several headaches a week.  The veteran 
underwent closed manipulation of the right shoulder under 
general anesthesia and manipulation of the right index finger 
in November 1995.  

The diagnoses following VA examination in December 1995 were 
history of cervical disc and fusion; and history of ruptured 
lumbar disc.  

In January 1996, the veteran complained of right shoulder 
pain and numbness in his index and middle fingers during VA 
treatment.  The diagnoses included myofascitis on the right 
secondary to neck problems, improved impingement syndrome on 
the right, improved tendonitis on the right, improved 
bursitis on the right, type II-III acromion, possible 
chronic, frozen right shoulder and bilateral index pain.  

An April 1996 rating decision denied the veteran's request to 
reopen his claim for service connection for a right shoulder 
disorder on the basis that new and material evidence had not 
been submitted.  The basis for the denial was that the 
evidence did not show that a right shoulder disorder was 
present in service or etiologically related to a service-
connected disability.  The veteran was notified of that 
decision in April 1996, but he did not file a notice of 
disagreement therefrom.   

The veteran testified at a hearing in August 1996.  He stated 
that cervical spine problems began during service when he 
fell off a truck; it was at the same time that he hurt his 
low back.  T. 4.  The veteran's spouse mentioned that the 
veteran's back treatment included both the cervical spine and 
the lumbosacral spine together - that the medical providers 
had treated it as one disability.  T. 6.  The veteran's 
spouse testified that the veteran's headaches had begun after 
his surgery for the cervical spine.  T. 7.  The veteran 
recalled having nausea and vomiting during service in 1963.  
T. 7.  He stated that he had stomach trouble all through 
service and after service.  T. 8.  He reported that there 
were various diagnoses.  T. 9.  The veteran testified that he 
was treated during service for back problems, including the 
cervical spine.  He also noted that he was treated after 
service in 1969-70, but that he thought the doctor was 
deceased.  T. 20.  

The veteran was afforded a VA examination in December 1996.  
By history, it was noted that the veteran had 2 ruptured 
discs in his neck in the 1980's, for which he was given nerve 
blocks; he was beginning to get "paralysis" in the upper 
extremities.  He had headaches in November 1994; he underwent 
physical therapy in March 1995 for a frozen right shoulder.  
This all occurred after neck surgery in October 1994.  The 
veteran reported his headaches occurred on an almost daily 
basis.  Moving his neck reportedly caused a shooting pain up 
the back of his head.  The diagnoses were status post disk 
disease of the neck with degenerative changes; headaches, 
which the patient related post surgically; and history of 
adverse events post cervical disk surgery, unclear of 
relationship between symptoms and surgery.  

Following neurological examination by VA in December 1996, 
the pertinent diagnosis was headaches, apparently associated 
with prior neck surgery.  On VA examination for digestive 
illness purposes in December 1996, the veteran reported 
having bloating and aching in his left upper abdomen since 
service.  The diagnoses were gastritis and gastroesophageal 
reflux.  

A rating decision dated in February 1997 denied the veteran's 
request to reopen a claim for service connection for a right 
shoulder disability on the basis that new and material 
evidence had not been submitted.  The veteran was notified of 
that decision in March 1997.  He did not file a notice of 
disagreement from that decision.   

The diagnoses following VA examination in September 1997 were 
chronic gastritis and gastroesophageal reflux.  Status post 
right shoulder impingement syndrome was diagnosed following 
VA "joints" examination in September 1997.  

During VA examination of the spine in September 1997, it was 
noted that the veteran had been taking one Motrin a day for 
low back pain in June 1991.  In 1993, a history of neck pain 
was noted.  The diagnoses were status post cervical fusion, 
lumbar strain and degenerative joint disease of the lumbar 
spine.   

The veteran was afforded a VA neurological examination in 
September 1997.  The examiner reviewed the veteran's medical 
records and noted that his headaches were mentioned only in 
conjunction with neck pain.  As for subjective complaints, 
the veteran stated that the headaches began after his 
cervical fusion.  Rotating his head caused headaches.  He 
reportedly had daily headaches.  

The diagnosis following physical examination was headaches 
secondary to pain radiating from the neck.  The examiner's 
opinion was that the cervical condition and the shoulder 
condition which caused arm pain would not be related to the 
low back condition but was related to headaches.  The 
examiner further opined that the veteran's headaches were not 
related to or exacerbated by any in-service injury or 
illness.  Additionally, the examiner's opinion was that the 
duodenal ulcer and gastritis were not related to a service-
connected injury or illness.  It was noted that the veteran 
had one episode of abdominal pain during service and had no 
further documented complaints for 20+ years.  Nonsteroidal 
anti-inflammatory medications were known to contribute/cause 
gastritis and/or ulcers in the stomach and duodenum.  The 
veteran was known to used nonsteroidal anti-inflammatory 
medications over the years which could have also contributed 
or exacerbated the stomach irritation.   

The veteran was provided a VA examination pertinent to 
back/shoulder disabilities in June 1998.  The veteran claimed 
that he sustained injuries to the cervical area and low back 
area at the same time in 1969 when he was knocked off a truck 
during service.  In going through the record, the examiner 
observed that there is no mention of the cervical area until 
more recently.  The veteran claimed that the right shoulder 
had been bothering him for many years; he underwent surgery 
in 1995.  

The pertinent diagnoses were chronic lumbar strain syndrome 
with probable degenerative joint disease; status cervical 
fusion; status following compression of the right shoulder 
and probable shoulder cuff repair; and numbness involving the 
ulnar nerve of the right hand, cause undetermined.  The 
examiner's opinion was that the right shoulder cuff problem 
was coincidental to the cervical spine problem and the lumbar 
spine problem.  The right shoulder symptoms were considered 
to be associated with the shoulder cuff problem for which 
surgery was done in 1995.  The examiner also provided an 
opinion that the degenerative disk disease (DDD) of the 
cervical spine was not caused by the DDD of the lumbar spine.  
The examiner noted that while the veteran alleges that both 
were injured in the same accident in 1969, that could not be 
verified by the records.  It was pointed out that it was not 
uncommon for an individual to have significant degenerative 
joint disease in the cervical spine or the lumbar spine area, 
but this examiner was of the opinion that degenerative joint 
disease of the lumbar spine cannot cause degenerative joint 
disease of the cervical spine and vice versa, although each 
may have a similar cause.  The examiner noted that he could 
not state the specific cause of the osteoarthritic changes in 
the cervical and lumbar spine for this veteran.  

On VA examination for digestive disorders in June 1998, the 
veteran claimed to have headaches since cervical spine fusion 
in 1994.  The diagnoses were musculoskeletal tension 
headaches associated with cervical spine disease; and 
gastroesophageal reflux disorder.  A July 1998 upper 
gastrointestinal series demonstrated erosive gastritis but no 
ulceration.  

The veteran presented testimony before a member of the Board 
in December 1999.  The veteran described his in-service 
gastrointestinal symptoms as bloating, stomach pain and chest 
pain.  T. 4.  He maintained that the symptoms continued from 
that time.  T. 4.  The veteran recalled being treated for 
those symptoms at the Waco VA center in 1969 or 1970.  T. 4.  
The veteran also testified that a doctor told him that his 
ulcer condition was related to his service-connected 
disabilities or medication for his service-connected back 
disorder.  T. 6.  He said that he took such medication for 
ten years.  T. 6.  The veteran related that his headache 
problem began after he had a cervical spine operation.  T. 7.  
He noted that his doctor told him that his headaches were 
related to the cervical spine surgery.  T. 8.  

The veteran also testified that his right hand numbness was 
related to the cervical spine.  T. 8.  The veteran stated 
that he injured his right shoulder around the same time that 
he injured his back in 1966 or 1967.  He mentioned that a 
doctor told him that the right shoulder injury happened at 
the same time of the cervical and back injury.  T. 10.  The 
veteran indicated that his first treatment for the right 
shoulder was about 1995, with surgery.  T. 10.  

A VHA expert opinion dated in April 2000 is of record.  It 
shows that the expert reviewed the available evidence and 
noted the relevant evidence in the opinion.  The opinion was 
that the veteran first had gastrointestinal (GI) complaints 
in 1976 and he was otherwise treated for lower back pain with 
various nonsteroidal anti-inflammatory medications.  The 
expert pointed out that there was no question that most of 
those medications when used chronically could adversely 
affect the gastrointestinal track, and this would explain 
some of the veteran's GI symptoms.  The expert also noted 
that the veteran carried a diagnosis of posttraumatic stress 
disorder (PTSD) which might present in a form of multiple 
functional GI symptoms, which in turn might indirectly be 
related to the veteran's service.  In sum, the expert 
concluded that there was a good probability that some of the 
veteran's GI symptoms might be related to medication that the 
veteran took for service-connected disability.  Further, PTSD 
might also indirectly contribute to some of the GI symptoms.  

In April 2000, a VHA expert in orthopedics was also requested 
to provide an opinion regarding the veteran's right shoulder 
disability.  The expert declined to provide an opinion.  
Rather, it was suggested that the veteran be evaluated in a 
clinic setting.  

Service connection is in effect for posttraumatic stress 
disorder, rated as 100 percent disabling; lumbosacral strain 
with degenerative joint disease, rated as 40 percent 
disabling; and right wrist ganglion and neck cyst, each rated 
as 0 percent disabling.   

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and peptic ulcer disease 
or arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  The Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation. .  Allen v. Brown, 7 Vet. App. 439 
(1995).

Where the issues are ones involving medical diagnosis or 
opinion as to medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Lay testimony is not sufficient to establish a plausible 
claim or to reopen a claim where competent medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104  (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

In determining whether to reopen previously and finally 
denied claims, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service, or during 
an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity is demonstrated thereafter, and if competent 
evidence relates the present condition to the symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
adhesive capsulitis of the right shoulder 
with chronic impingement syndrome and 
rotator cuff tear.

Analysis

Since the last prior denial of the veteran's claim, the 
veteran was afforded a VA examination in June 1998.  At that 
time, the examiner stated that the veteran's right shoulder 
cuff problem was "coincidental" to the cervical spine problem 
and the lumbar spine problem.  Coincidental is defined as 
resulting from a coincidence or occurring or existing at the 
same time.  Webster's New Collegiate Dictionary 218 (1977).  
This citation is provided purely for definitional purposes to 
aid in the Board's discussion.  Cf. Kirwin v. Brown 
8 Vet. App. 148 (1995), Traut v. Brown,
 6 Vet. App. 181 (1994).  Use in this manner does not 
conflict with the holding in Thurber v. Brown, 5 Vet. App. 
119 (1993).  Given the most favorable interpretation to the 
veteran's claim, the examiner seems to indicate that the 
veteran's right shoulder cuff problem existed at the same 
time as a cervical spine problem and a lumbar spine problem.  
Since service connection is in effect for lumbosacral strain 
with degenerative joint disease that is recognized to have 
begun during service, the opinion tends to relate a right 
shoulder disability to service.  

The veteran's claim for service connection for a right 
shoulder disorder was previously denied on the basis that the 
evidence did not show that a right shoulder disorder was 
present in service or etiologically related to a service-
connected disability.  Since the RO's prior denial, a VA 
examiner, in June 1998, seemed to relate current shoulder 
disability to service.  Such evidence clearly contributes to 
a more complete picture and thus, pursuant to Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Board reopens this claim.

As noted above, once the claim is reopened, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  The veteran has met 
these requirements in this case.  That is, he presented 
evidence of current right shoulder disability.  Secondly, the 
veteran testified that he injured his right shoulder around 
the same time that he injured his back, in 1966 or 1967.  
Finally, the June 1998 VA examiner provided an opinion that 
tended to link the current disability to service.  

To the extent that the claim is reopened and found to be well 
grounded, the veteran's appeal is allowed.  This issue will 
be further discussed in the remand portion of this decision.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
gastrointestinal disability, including 
gastroesophageal reflux disorder and 
duodenal ulcer disease.

Analysis

Since the last RO denial of service connection for a GI 
disability, various medical records have been submitted that 
tend to relate the veteran's GI disability to the use of 
medication for his service-connected disability.  For 
example, VA treatment records dated in December 1994 show the 
veteran's continuing complaints that NSAID medication 
worsened GI symptoms, and the examiner's findings tended to 
corroborate the veteran's complaints.  Additionally, a VHA 
expert in April 2000 stated that there was a "good 
probability" that the veteran's GI disability was related to 
service-connected disability [treatment thereof].  
Accordingly, the Board finds that this evidence is sufficient 
to provide a basis to reopen the veteran's claim for service 
connection as well as to render the claim plausible.  Thus, 
the Board finds the claim to be well grounded.  

In determining that the claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board notes that there is evidence both for and against 
the veteran's claim.  VA treatment records dated in August 
1991 and November and December 1991 indicate that the veteran 
had GI distress from the use of medication.  The veteran's 
continued complaints of this nature are again recorded in 
April 1992.  As noted above, treatment records in December 
1994 are consistent with the aforementioned records.  This 
evidence corroborates the veteran's contentions and is 
positive for the claim.  

Additionally, the VHA expert's opinion, which provided an 
assessment that there was a good probability that the 
veteran's GI disorder was associated with service-connected 
disability, is highly probative evidence in favor of the 
veteran's claim.  

The Board otherwise notes that a VA examiner's opinion in 
September 1997 was that GI disability was not related to 
service injury or illness.  This evidence is not in favor of 
the veteran's claim.  That examiner did note, however, that 
NSAID medications were known to contribute/cause gastritis 
and/or ulcers in the stomach and duodenum.  The examiner 
recognized that the veteran used such medication over the 
years.  In sum, the examiner stated that such medications 
could have contributed to stomach irritation.  This further 
explanation also tends to support the veteran's claim.  

The VHA expert had the opportunity to review the veteran's 
claims file in conjunction with his contentions and 
testimony.  The Board finds that the opinion of the VHA 
expert has high probative value.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  This opinion is otherwise 
consistent with various treatment records.  Thus, the Board 
finds that the evidence is at least in equipoise so that 
service connection is warranted for GI disability.  

III.  Entitlement to service connection 
for a cervical spine disorder, 
musculoskeletal tension headaches, and a 
disorder of the right hand, characterized 
as numbness, ulnar nerve.

Analysis

With regard to the veteran's claims of service connection for 
a cervical spine disorder, musculoskeletal tension headaches, 
and a disorder of the right hand, characterized as numbness, 
ulnar nerve, the Board notes that there are no relevant 
findings in the service medical records pertinent to these 
disorders.  The veteran testified that his treatment during 
service that was for the "back" also included his cervical 
spine.  However, the Board observes that during the veteran's 
service and post-service treatment, the nature of the 
complaints or findings were quite specific to the lower back 
or cervical spine, as applicable.  Thus, the Board does not 
find that the service records show that a back disability, 
claimed as a cervical spine disorder, was first shown during 
service.  

Further, for each of the currently-claimed disorders, the 
Board notes that medical nexus evidence does not indicate 
that a cervical spine disorder, musculoskeletal tension 
headaches, and a disorder of the right hand, characterized as 
numbness, ulnar nerve is related to service.  In the absence 
of medical nexus evidence, the veteran's claim must be denied 
as not well grounded.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In particular, the VA examiner in June 1998 did not relate 
the veteran's cervical spine disorder to service.  The 
examiner noted that the record did not verify that the 
cervical spine disorder was shown in 1969, despite the 
veteran's report that both the low back and cervical spine 
were injured in the same accident.  Further, the VA examiner 
at that time and in September 1997 found no relation between 
the low back disability and the cervical spine disorder.  
There is no other medical opinion that tends to relate the 
cervical spine disability to service or service-connected 
disability so as to well ground the claim.  Id.   

Similarly, the medical opinions referable to headaches tend 
to document that the headaches are secondary to the cervical 
spine surgery, a nonservice-related disability.  The VA 
examiner in September 1997 opined that the headaches were not 
service related.  Similarly, the veteran's right hand 
problems are noted to involve paresthesia related to the 
cervical spine disability, rather than any incident in 
service.  No examiner has linked a disorder of the right 
hand, including numbness and ulnar nerve disability, to 
service or service-connected disability.  As such, the claim 
for service connection is not well grounded.  Id.   

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  While the veteran 
testified in December 1999 that he believes that his 
headaches are related to the cervical spine operation (T. 7) 
and that the cervical spine disorder is of service origin, 
such statements are insufficient to well ground the claim.  
Id.   

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Although the Board considered and denied some of the 
appellant's claim on a ground different from that of the RO, 
which denied certain claims on the merits, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The veteran having submitted new and material evidence to 
reopen a claim for service connection for adhesive capsulitis 
of the right shoulder with chronic impingement syndrome and 
rotator cuff tear, the appeal is granted to this extent.

Service connection for a gastrointestinal disability, 
including gastroesophageal reflux disorder and duodenal ulcer 
disease, is granted.

Service connection for a cervical spine disorder, 
musculoskeletal tension headaches, and a disorder of the 
right hand, characterized as numbness, ulnar nerve is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board has reopened the veteran's adhesive capsulitis 
of the right shoulder with chronic impingement syndrome and 
rotator cuff tear claim and found such to be well grounded, 
the duty to assist must be fulfilled.  In this case the Board 
has noted that the April 2000 VHA expert recommended that the 
veteran be examined in a clinic setting to properly evaluate 
his right shoulder disorder.  The Board therefore finds that 
a further comprehensive VA examination is warranted in this 
case.  Littke v. Derwinski, l Vet. App. 90 (1990).

In his testimony, the veteran stated that a doctor had told 
him that his right shoulder injury happened at the same time 
as the cervical spine and low back.  T. 10.  Presuming that 
the doctor referred to a service injury, the Board finds that 
the veteran should be provided the opportunity to obtain a 
medical statement from this doctor.  38 U.S.C.A. § 5103.  

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should inform the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  He should be 
provided the opportunity to submit any 
additional supporting medical statements 
that relate a right shoulder disorder to 
service.  

2.  The RO should schedule the veteran 
for VA examination by an appropriate 
specialist to ascertain the nature and 
etiology of any right shoulder disability 
found on examination.  The claims file 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  The examiner should answer the 
following questions:  

a) Identify all current right shoulder 
disabilities.  

b) What is the degree of probability that 
each such right shoulder disability 
identified is causally related to service 
or service-connected disability?  

c) Does the veteran have any additional 
impairment of the right shoulder due to a 
service-connected disability?  

Any opinion(s) expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the record and re-adjudicate the 
issue of entitlement to service 
connection for adhesive capsulitis of the 
right shoulder with chronic impingement 
syndrome and rotator cuff tear on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



